DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the first ruthenium complex of claim 10 in the reply filed on August 14, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claims 1, 2, 4, 6, 7, 10, 12-16 18, 19, 21, 22, 25, 26, 31, and 32 are pending.  Claims 1, 2, 4, 6, 7, 10, 12, and 13 are examined.  Claims 14-16, 18, 19, 21, 22, 25, and 26 are withdrawn.  Claims 14-16, 18, 19, 21, 22, 25, 26, 31, and 32 are withdrawn for being directed to a conjugate compound rather than the elected species compound. 

Claim Objections
	Claims 19, 31, and 32 directly or indirectly depend from canceled claim 9.  Correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 10, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Siewert et al., “Chemical Swarming: Depending on Concentration, an Amphiphilic Ruthenium Polypyridyl Complex Induces Cell Death via Two Different Mechanisms,” Bioinorganic Chemistry, published online July 4, 2016.
	Siewert teaches the claimed ruthenium complex (PF6) (i.e., compound 1) to have tested cytotoxicity on six different human cell cancer lines. See p10961. Siewert notes that compound 1 has been suggested as an anticancer agent in the past.  The cytotoxicity of compound 1(PF6) was investigated on malignant skin, lung, brain, and breast tissues.  Siewert explained that after a longer incubation time, the release of compound 1 inside the cell, resulted in a more lethal signal.  Compounds 1 and 3 interchange when exposed to heat and light as shown below.

    PNG
    media_image1.png
    216
    765
    media_image1.png
    Greyscale

Compound 3 was “very cytotoxic, that is, with micromolar EC50 values for all cancer lines tested…”. See p10961.  More specifically, when compound 3 is exposed to blue light, ligand 2 and complex 1 are released. See abstract.  Compound 1 gets delivered inside the cells because compound 3 penetrates the cell membrane and delivers compound 1 upon blue-light activation.   The cytotoxicity of compound 1 was less than compound 3 because it is less hydrophobic and did not enter cells.  With light irradiation, and intracellular formation of compound 1 leads to additional cytotoxicity. See p10962, 3rd full par.  Overall, Siewert teaches the elected species as cytotoxic to cancers, but aggregate molecules can be used to release a lipophilic load under visible-light irradiation.  Increasing lipophilicity is often used as a way to increase cellular uptake.  Figure 6 shows that compound 1 is the “biologically active complex.”  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Siewart.  One would be motivated to do so because the elected species is taught to treat cancers when it entered cells with a carrier that enables it to penetrate cells.  Cells that were treated include many forms of cancers, including: A375, A431, A549 (adenocarcinoma cells), MCF-7, MDA-MB-231, and U87MG.  As such, there is a reasonable and predictable expectation of success in treating the claimed cancers with the elected species if it is administered with a carrier that enables it to penetrate cells, as taught by Siewart.  Further, compound 3 taught by Siewart also appears to fall within the scope of independent claim 1, wherein R1 and R2 are substituted alkyl.  Substituted alkyl is interpreted under a broadest reasonable interpretation in light of the instant Specification to be broad.
	Stems cells are found in the claimed forms of cancers, as evidenced by the dependent claims.

Claims 1, 2, 4, 6, 7, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., “Synthesis, characterization and biological evaluation of labile intercalative ruthenium(II) complexes for anticancer drug screening,” Dalton Trans., 2016, 45, 13135-13145 (published May 2016). 
	Huang teaches Ru1 to be a compound of claim 1, wherein X is Cl, rather than OH2.  Ru1 is shown to have lower anticancer activity than compounds Ru2-Ru4, which also share a claimed core.  However, Ru1 is shown to have anticancer activity, exhibiting a slight DNA synthesis inhibitory effect at a concentration of 15 µM.  Ru1 is shown below.
	Further, IC50 values for Ru1 were calculated against cervix, liver, and lung tissues. See Table 1.  The plus shown below represents that a counter ion is contemplated.

    PNG
    media_image2.png
    284
    252
    media_image2.png
    Greyscale

	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Huang.  One would be motivated to do so because a claimed compound is taught to be able to treat cancer cells at higher concentrations.  One would be motivated to do so because claimed compounds are taught to be used with a counter anion to yield a composition for administration to treat claimed cancers.  Thus, there is a reasonable and predictable expectation of treating the claimed subject with a claimed agent in view of the cited prior art. 
.

Claims 1, 2, 4, 6, 7, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet (WO2012/052821) (cited in IDS).
Bonnet teaches ruthenium compounds for treating cancers, including breast, liver, lung, exocrine pancreatic cancers (i.e., pancreatic adenocarcinomas), and many others. See p18.  Further, most preferred compounds include compounds of independent claim 1, wherein X is SR1R1, and wherein R1 and R2 are optionally substituted. See below and p13.  The ruthenium complexes are taught to be administered for treatment of claimed cancers.  Light is used to activate the present invention to allow for greater penetration into biological tissues. See p14.  A counter preferred anion includes PF6, among others. See p17, line 6.  The following are two compounds of independent claim 1.

    PNG
    media_image3.png
    206
    476
    media_image3.png
    Greyscale

It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Bonnet.  One would be motivated to do so because claimed compounds are taught to be used with a PF6 counter anion to yield a composition for administration to treat pancreatic exocrine cancer, as well as others.  
	Stems cells are found in the claimed forms of cancers, as evidenced by the dependent claims.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                   
/JARED BARSKY/Primary Examiner, Art Unit 1628